TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-14-00719-CV



                                      In re Martin Aleman


                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                             MEMORANDUM OPINION


                The petition for writ of mandamus is denied.1



                                               ___________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Filed: December 11, 2014




       1
           See Tex. R. App. P. 52.8(a).